 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6      JESSACA L.,
                                                             Case No. 3:18-cv-05408-TLF
 7                                 Plaintiff,
                v.                                           ORDER REVERSING
 8                                                           DEFENDANT’S DECISION TO
        COMMISSIONER OF SOCIAL                               DENY BENEFITS AND
 9      SECURITY,                                            REMANDING FOR FURTHER
                                                             PROCEEDINGS
10                                 Defendant.

11
            Jessaca L. has brought this matter for judicial review of defendant’s denial of her
12
     applications for disability insurance and supplemental security income (SSI) benefits. The parties
13
     have consented to have this matter heard by the undersigned Magistrate Judge. 28 U.S.C. §
14
     636(c), Federal Rule of Civil Procedure 73; Local Rule MJR 13. For the reasons below, the
15
     undersigned reverses defendant’s decision to deny benefits and remands for further proceedings.
16
                                  I.      PROCEDURAL BACKGROUND
17
            Plaintiff filed applications for disability insurance and supplemental security income
18
     benefits in September 2014, alleging she became disabled as of April 15, 2014. Dkt. 9,
19
     Administrative Record (AR) 15. Both applications were denied on initial and reconsideration
20
     administrative review. Id. A hearing was held before an administrative law judge (ALJ). Id.
21
     Plaintiff appeared and testified, as did a vocational expert. AR 45-69. The ALJ determined that
22
     plaintiff could perform her past work as a personnel clerk and therefore is not disabled. AR 15-
23
     36. The ALJ also determined that there were jobs existing in significant numbers in the national
24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 1
 1   economy that plaintiff could perform, and that she is not disabled for that reason, as well. AR 35.

 2   Plaintiff filed a complaint with this Court, seeking reversal and remand for further proceedings.

 3                                    II.          STANDARD OF REVIEW

 4          The Court will uphold an ALJ’s decision unless: (1) the decision is based on legal error;

 5   or (2) the decision is not supported by substantial evidence. Revels v. Berryhill, 874 F.3d 648,

 6   654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a reasonable mind might

 7   accept as adequate to support a conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

 8   (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). This requires “more than

 9   a mere scintilla,” though “less than a preponderance” of the evidence. Id.; Trevizo v. Berryhill,

10   871 F.3d 664, 674-75 (9th Cir. 2017).

11          The Court must consider the administrative record as a whole. Garrison v. Colvin, 759

12   F.3d 995, 1009 (9th Cir. 2014). The Court is required to weigh both the evidence that supports,

13   and evidence that does not support, the ALJ’s conclusion. Id. The Court may not affirm the

14   decision of the ALJ for a reason upon which the ALJ did not rely. Id. Only the reasons identified

15   by the ALJ are considered in the scope of the Court’s review. Id.

16           “If the evidence admits of more than one rational interpretation,” that decision must be

17   upheld. Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984). That is, “[w]here there is conflicting

18   evidence sufficient to support either outcome,” the Court “must affirm the decision actually

19   made.” Allen, 749 F.2d at 579 (quoting Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971)).

20                                          III.         ISSUE FOR REVEW

21              Did the ALJ err in weighing the medical opinion evidence?

22                                                 IV.     DISCUSSION

23          The Commissioner uses a five-step sequential evaluation process to determine if a

24   claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920. At step four of that process, a claimant’s

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 2
 1   residual functional capacity (RFC) is assessed to determine whether past relevant work can be

 2   performed, and, if necessary, at step five to determine whether an adjustment to other work can

 3   be made. Kennedy v. Colvin, 738 F.3d 1172, 1175 (9th Cir. 2013). At step five, the

 4   Commissioner has the burden of proof, which can be met by showing a significant number of

 5   jobs exist in the national economy that the claimant can perform. Tackett v. Apfel, 180 F.3d

 6   1094, 1099 (9th Cir. 1999); 20 C.F.R. §§ 404.1520(e), 416.920(e).

 7      A. Opinions on Mental-Health Limitations

 8          The ALJ erred in rejecting the medical opinions of two examining psychologists and a

 9   treating therapist regarding plaintiff’s mental-health limitations. The ALJ’s reasons are not

10   supported by substantial evidence

11          An ALJ must provide “clear and convincing” reasons for rejecting the uncontradicted

12   opinion of either a treating or examining physician. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th

13   Cir. 2017) (quoting Ryan v. Comm'r of Soc. Sec. Admin., 528 F.3d 1194, 1198 (9th Cir. 2008)).

14   Even when a treating or examining physician’s opinion is contradicted, an ALJ may only reject

15   that opinion “by providing specific and legitimate reasons that are supported by substantial

16   evidence.” Id.

17          In general, more weight is given to a treating physician’s opinion than to the opinions of

18   those who do not treat the claimant. See Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). On

19   the other hand, an ALJ need not accept the opinion of a treating physician if that opinion is brief,

20   conclusory, and inadequately supported by medical findings or by the record as a whole. Batson

21   v. Comm'r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004).

22          Although an ALJ must thus provide at least specific and legitimate reasons to reject the

23   opinion of an “acceptable medical source” who treated or examined the claimant, “acceptable”

24   sources include “only licensed physicians and certain other qualified specialists.” Molina v.

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 3
 1   Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); 20 C.F.R. §§ 404.1513(a), 416.913(a) (versions

 2   effective September 3, 2013 to March 26, 2017). Licensed counselors are not “acceptable

 3   medical sources” under the regulations in effect at the time of plaintiff’s application. See 20

 4   C.F.R. § 404.1513(d); McGee v. Astrue, 368 F. App’x 825, 828 (9th Cir. 2010). Because these

 5   sources “are not entitled to the same deference” as acceptable medical sources, the ALJ needs to

 6   give only “reasons germane” to the source to discount its testimony. Molina, 674 F.3d at 1111

 7   (citing 20 C.F.R. § 404.1527; Social Security Ruling (SSR) 06–03p).

 8                          1. Examining Psychologist Russell M. Bragg, Ph.D.

 9          Dr. Bragg performed a psychological evaluation of plaintiff in July 2014. AR 335-40. He

10   reviewed her medical record and conducted a clinical interview and mental-status examination.

11   Id. He observed that plaintiff showed a normal rate of speech and was generally attentive and

12   cooperative in the interview. AR 339.

13          However, Dr. Bragg also found that her thought content was predominantly negative; she

14   described her mood as worried and irritable and reported “always thinking of dark things.” Id.

15   He observed her affect to be “anxious and sad.” Id. And he found that plaintiff’s performance on

16   the Trail Making Test, Parts A and B, was “impaired” and “consistent with brain damage,

17   significant affective disturbance, and/or alcohol/drug abuse/dependence.” AR 339. He noted that

18   plaintiff scored in the severe range on the Beck anxiety and depression inventories. AR 339. He

19   diagnosed her with major depressive disorder, dysthymic disorder, panic disorder without

20   agoraphobia, post-traumatic stress disorder (PTSD), and generalized anxiety disorder. AR 337.

21          Dr. Bragg opined that plaintiff’s conditions would cause moderate-to-marked limitations

22   in her ability to: perform activities within a schedule; maintain regular attendance; be punctual

23   within customary tolerances without special supervision; be aware of normal hazards and take

24   appropriate precautions; and maintain appropriate behavior in a work setting. AR 338. He also

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 4
 1   opined the plaintiff would have marked to severe limitations in her abilities to complete a normal

 2   work day and work week without interruptions from psychologically-based symptoms; and

 3   marked limitations in plaintiff’s ability to adapt to changes in a routine work setting and set

 4   realistic goals and plan independently. Id.

 5          The ALJ gave “[l]ittle weight” to Dr. Bragg’s opinion, citing four reasons. AR 31. None

 6   of these reasons is specific and legitimate and supported by substantial evidence.

 7          First, the ALJ found that Dr. Bragg’s opinions were “highly inconsistent with the record

 8   as a whole.” AR 31. Whether a professional medical provider’s opinion is consistent with the

 9   record is an important factor in assessing the weight to give the opinion. 20 C.F.R. §§

10   404.1527(c)(4), 416.927(c)(4). Here, substantial evidence does not support the ALJ’s finding of

11   inconsistency.

12          The ALJ found that “the treatment notes that were not related to obtaining benefits

13   demonstrated essentially normal mental functioning,” citing generally to a large portion of the

14   medical record. AR 31. Yet numerous treatment records do indicate impaired mental

15   functioning. See, e.g., AR 412, 438 (anxiety observed); AR 420, 521, 527 (flat effect, passive

16   attitude, depression); AR 477-78 (slumped posture, facial expression showing anxiety, fear,

17   and/or apprehension and depression and/or sadness, and decreased or slowed body movements;

18   blunted, anxious, and depressed mood; illusions; and reports of wanting to self-harm); AR 525

19   (appeared “shut down,” tired, and vulnerable); AR 531-35 (exhaustion, agitation, sadness). The

20   ALJ offered no reasoned basis for the distinction he drew between “treatment notes that were not

21   related to obtaining benefits” and treatment notes that were. AR 31. And the record would not, in

22   any case, support the ALJ’s rejection of the latter. See, e.g., AR 477-78, 521, 527 (treatment

23   notes, apparently unrelated to benefits, showing mental health impairments). The record contains

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 5
 1   no affirmative evidence to support an inference of malingering. Accordingly, this reason was

 2   neither specific and legitimate nor supported.

 3          Second, the ALJ found that “Dr. Bragg did not have any medical records available for his

 4   review and based his opinion entirely on the claimant’s report.” AR 31. This reason is not

 5   supported, either. Although Dr. Bragg did not review plaintiff’s treatment record, it does not

 6   follow that he based his opinion entirely on plaintiff’s self-reports. Dr. Bragg conducted a

 7   thorough mental status exam and made abnormal findings in nearly every category, except for

 8   abstract thought. AR 339. Thus, even if the ALJ could properly reject Dr. Bragg’s opinion if he

 9   had based it on plaintiff’s self-reports, Dr. Bragg’s evaluation shows that he did not do so. See

10   Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017) (clinical interview and mental status exam

11   “are objective measures and cannot be discounted as a ‘self-report’”).

12          The ALJ’s decision ignored both the “nature” of psychology, which always depends in

13   part on a patient’s self-reports combined with the examiner’s expert observations, and the

14   objective component of the mental-status examination. Buck, 869 F.3d at 1049. Like the ALJ in

15   Buck v. Berryhill, the ALJ erred in relying on the “‘relative imprecision of the psychiatric

16   methodology’” to reject an examining source’s opinion. Id. (quoting Blankenship v. Bowen, 874

17   F.2d 1116, 1121 (6th Cir. 1989)).

18          Third, the ALJ observed that “despite the claimant’s allegations of pervasive panic

19   attacks, she only presented to the emergency department on a single occasion with related

20   complaints.” AR 31. This reason cannot, by itself, justify rejecting Dr. Bragg’s opinion: in

21   addition to “intermittent and severe” panic attacks, Dr. Bragg listed numerous other symptoms,

22   along with objective findings, that supported the limitations he found. AR 336-40. As discussed

23   above, those findings are consistent with notes throughout plaintiff’s treatment record.

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 6
 1          Finally, the ALJ found that Dr. Bragg’s “opinion is highly consistent with the

 2   observations of the DSHS facilitator” that plaintiff showed “average pace.” AR 31. Even if this

 3   isolated observation from a single note in the record could support the inference the ALJ drew, it

 4   is still irrelevant: Dr. Bragg did not base his opinion on plaintiff’s rate of speech, which he, too,

 5   observed to be normal. See AR 339.

 6                          2. Examining Psychologist Janis L. Lewis, Ph.D.

 7          Dr. Lewis performed a psychological evaluation of plaintiff in January 2017. AR 559-72.

 8   She reviewed Dr. Bragg’s evaluation and two items from plaintiff’s treatment record. AR 560.

 9   She also conducted a clinical interview and a mental status examination. Id.

10          In addition to reviewing plaintiff’s mental-health history, Dr. Lewis observed that while

11   plaintiff was “thoughtful in her responses” and made “fair eye contact,” “[s]he appeared sad and

12   fearful, consistent with her allegations,” and “[h]er overall pace was slow,” adding 30 minutes to

13   the appointment. AR 564. She found that plaintiff “was guarded, very slow paced and never

14   smiled.” AR 571. And she recorded plaintiff’s responses to cognitive testing in a mental-status

15   exam. AR 564-65. Dr. Lewis diagnosed plaintiff with PTSD, panic disorder with agoraphobia,

16   persistent depressive disorder, and somatic symptoms disorder. AR 566.

17          Dr. Lewis opined that plaintiff’s persistence is “mildly impaired in short bursts;” that

18   “she is not managing well” in her activities of daily living; that her social functioning is

19   “moderately poor,” which would lead her to “be easily offended/hurt by supervisor criticism,

20   unable to work with the public, and . . . find it hard to adjust to changes in coworkers.” AR 566.

21   She found plaintiff’s prognosis to be poor and that she cannot manage her own funds. Id. In an

22   addendum, Dr. Lewis further opined that plaintiff would be “capable of being hired in a non-

23   public setting but incapable of maintaining a regular full time work week or work day. She

24   would drift off task, perform too slowly and become very avoidant.” AR 571.

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 7
 1          The ALJ gave several reasons for finding Dr. Lewis’s opinion “inconsistent with the

 2   record as a whole” and assigning it little weight. AR 32. None of these reasons is specific and

 3   legitimate and supported by substantial evidence.

 4          First, the ALJ noted that the determination of whether plaintiff can work is an issue

 5   reserved to the Commissioner. AR 32. While this is an accurate statement of the law, see 20

 6   C.F.R. §§ 404.1527(e)(1), 416.927(e)(1) (versions effective before March 27, 2017), it does not

 7   justify rejecting the specific functional limitations Dr. Lewis evaluated in his opinion about the

 8   plaintiff’s mental health conditions.

 9          Second, the ALJ found that plaintiff’s “treatment-related mental status examinations are

10   essentially normal” and she interacts with providers without difficulty and understands their

11   explanations and recommendations. AR 32. As discussed above, if the ALJ was implicitly

12   disregarding mental status examinations that he deemed to be non-treatment-related, he lacked a

13   legal or factual basis to do so. In addition, the ALJ’s finding was unsupported on its own terms,

14   as numerous treatment records include mental-status-exam results indicating some impairment.

15   See AR 477-78, 521, 527.

16          Third, the ALJ found that Dr. Lewis’s own observations regarding cognitive tests and

17   social functioning undermined her opinions. An ALJ may discount an examining doctor’s

18   opinion based on its inconsistencies with the doctor’s own notes. See Tommasetti v. Astrue, 533

19   F.3d 1035, 1041 (9th Cir. 2008). Here, however, such a finding is not supported. Dr. Lewis made

20   numerous observations supportive of her opinions, including that plaintiff “appeared sad and

21   fearful,” had a slow pace, was guarded, and gave numerous incorrect responses in cognitive tests.

22   AR 564-65, 571. An ALJ “must be careful not to succumb to the temptation to play doctor,” as

23

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 8
 1   the ALJ did here in re-evaluating Dr. Lewis’s own objective findings and drawing his own

 2   conclusions. See Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990).

 3          Fourth, the ALJ found that the record showed “no indication . . . of the claimant getting

 4   into frequent conflicts with others or engaging in anti-social behaviors.” AR 32. This is not a

 5   legitimate reason to reject Dr. Lewis’s opinions, as Dr. Lewis gave no indication that she based

 6   her opinions on this type of behavior. See AR 566; see also AR 336-40 (Dr. Bragg opinion).

 7          Fifth, as with Dr. Bragg’s opinion, the ALJ found Dr. Lewis’s opinion “highly

 8   inconsistent” with the DSHS facilitator’s observations. AR 32, 227. The ALJ did not identify any

 9   of those observations or explain their inconsistency with Dr. Lewis’s opinion. AR 32. And no

10   such inconsistency is apparent: The facilitator reported only plaintiff’s appearance and

11   presentation, including that she appeared neat and groomed, could make eye contact, and

12   answered questions at an average pace. AR 227. Dr. Lewis made similar observations. AR 339

13   (noting “adequate” grooming and hygiene, normal rate of speech, and that plaintiff “was

14   generally attentive and cooperative”). Dr. Lewis based her opinion instead on thorough clinical

15   testing that the facilitator did not perform. See id. The ALJ’s finding of inconsistency is not

16   supported.

17          Finally, the ALJ found that when plaintiff left her previous job in April 2014, “she was

18   performing adequately in spite of the mental and physical impairments of which she now

19   complains,” indicating “she is capable of greater than simple tasks.” AR 32. The ALJ

20   incorporated his prior finding that plaintiff’s “testimony suggests that her work product was

21   adequate when she left her job.” Id.

22          The record does not support this finding, either. Plaintiff testified that her therapist

23   (Autumn Piontek-Walsh) recommended she stop working because of her mental symptoms and

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 9
 1   pain, and that continuing at work would put her at risk of psychiatric hospitalization. AR 51. She

 2   stated that her employer never told her they were dissatisfied with her work. AR 51-52.

 3          Plaintiff said she had not told her employer about her mental-health issues. AR 52. She

 4   stated: “I was making a lot of mistakes, but I was able to cover them before my employer

 5   noticed. I had a private office and so I was able to close the door and cry and have panic attacks

 6   and lie on the floor for my back pain and they did not know that was happening.” Id. The ALJ

 7   could not reasonably conclude from this testimony that plaintiff “was performing adequately at

 8   work.” AR 32; Trevizo v. Berryhill, 871 F.3d 664, 674 (defining substantial evidence as “such

 9   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

10   [internal quotation marks omitted]).

11                          3. Treating Therapist Autumn Piontek-Walsh, LMHC

12          Ms. Piontek-Walsh, plaintiff’s treating therapist, performed a psychological evaluation of

13   plaintiff in July 2016. AR 487. She reviewed plaintiff’s mental-health treatment record and

14   conducted a clinical interview and mental status examination. AR 487-90. Ms. Walsh observed

15   plaintiff was appropriately dressed, though she sometimes appears disheveled; her speech was

16   normal; she typically presents with a good attitude; but she also presents with a depressed mood,

17   visible anxiety, and a flat affect. She found plaintiff’s cognitive signs to be within normal limits,

18   though plaintiff voiced concerns about short-term memory and concentration and, “when

19   anxious, her perception is not consistently based in reality.” AR 490.

20          Ms. Piontek-Walsh opined that plaintiff had several moderate limitations in her ability to

21   function and a marked limitation in her ability to complete a normal work day and work week

22   without interruptions from psychologically based symptoms. AR 488-89; see also AR 375 (July

23   2014 letter opining plaintiff was unable to work).

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 10
 1          Because Ms. Piontek-Walsh is not an “acceptable medical source” under the Social

 2   Security regulations, the ALJ was required to provide germane reasons to discount her opinion.

 3   See 20 C.F.R. § 404.1513(d); Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). The Ninth

 4   Circuit has not defined “germane” in this context. Black's Law Dictionary defines it as

 5   synonymous with “relevant” or “pertinent.” Black's Law Dictionary at 756 (9th ed.) (West

 6   2009). Even when a reason would fit into the category of “germane,” substantial evidence must

 7   support that reason. Lewis v. Apfel, 236 F.3d 503, 511-12 (9th Cir. 2001).

 8          The ALJ gave Ms. Piontek-Walsh’s opinion “little weight” for several reasons. None of

 9   these reasons was germane and supported by substantial evidence. See Lewis, 236 F.3d at 512.

10          First, the ALJ again noted that whether a claimant can work is an issue reserved to the

11   Commissioner. AR 31. As noted with respect to Dr. Lewis, although this is an accurate statement

12   of the law, it does not justify rejecting the specific functional limitations Ms. Piontek-Walsh

13   opined about. See AR 488-89.

14          Second, the ALJ stated that Ms. Piontek-Walsh’s opinion that plaintiff was unable to

15   work was not consistent with the record. As with the ALJ’s analysis of Dr. Bragg’s opinion, the

16   ALJ broadly cited the treatment record for this finding regarding Ms. Piontek-Walsh’s opinion.

17   While the ALJ is primarily responsible for identifying and resolving inconsistencies in the

18   record, the Court may not affirm the ALJ’s decision “simply by isolating a specific quantum of

19   supporting evidence.” Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989) (internal quotation

20   marks and citation omitted); Morgan v. Commissioner of the Social Security Administration, 169

21   F.3d 595, 601 (9th Cir. 1999). As discussed above, a longitudinal view of the record does not

22   support the ALJ’s characterization of the record. Trevizo v. Berryhill, 871 F.3d 664, 674

23

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 11
 1   (defining substantial evidence as “such relevant evidence as a reasonable mind might accept as

 2   adequate to support a conclusion.” [internal quotation marks omitted]).

 3          Third, the ALJ noted that Ms. Piontek-Walsh “provides no explanation . . . why the

 4   claimant is limited to a greater extent” in her ability to complete a workday or work week than in

 5   any other category. AR 31-32. The ALJ apparently inferred that Ms. Piontek-Walsh’s opinion

 6   that plaintiff was only moderately limited in several areas of functioning (e.g., performing tasks

 7   following detailed instructions; following a schedule; performing routine tasks without special

 8   supervision; and adapting to changes), was necessarily inconsistent with her opinion that plaintiff

 9   was markedly limited in her ability to “[c]omplete a normal work day and work week without

10   interruptions from psychologically based symptoms.” See AR 31-32, 488-89.

11          Neither the ALJ nor the Commissioner provide a logical explanation for this inference,

12   and none is apparent. The Commissioner asserts that the findings are “fundamentally

13   inconsistent” because “[i]f Plaintiff otherwise had no more than moderate psychologically based

14   symptoms, it does not follow that those symptoms could cause a marked interference in her

15   ability to complete a normal work day or work week.” Dkt. 13, p. 6. This assertion is

16   unpersuasive. First, Ms. Piontek-Walsh found plaintiff had moderate psychologically-based

17   limitations; she described her symptoms in more severe terms. See AR 487-88. More importantly,

18   the limitation in question (of a patient’s ability to complete a normal work day or work week

19   without interruptions from psychologically based symptoms) estimates, by its terms, the

20   cumulative effect of limitations from the patient’s psychological symptoms on her ability to

21   work a full schedule. It was therefore unreasonable for the ALJ to conclude that numerous

22   moderate and mild limitations can never amount to a marked cumulative limitation on a

23   claimant’s ability to work a full week.

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 12
 1          Fourth, the ALJ noted that plaintiff’s panic attacks caused her to seek emergency medical

 2   treatment on merely one occasion, and so the ALJ reasoned they would not markedly interfere

 3   with her ability to complete a normal workday or work week. Yet Ms. Piontek-Walsh stated that

 4   plaintiff’s panic attacks occur “on the continuum of moderate to severe and can happen as

 5   frequently as once per week.” AR 488. She made clinical findings regarding these panic attacks

 6   and plaintiff’s depressive episodes, including more acute episodes caused by physical health

 7   concerns and traumatic triggers. Id. The ALJ’s finding that plaintiff sought only a one-time

 8   emergency treatment for panic attacks cannot support a wholesale rejection of Ms. Piontek-

 9   Walsh’s treating opinion. (And, notably, Ms. Piontek-Walsh did not indicate she had based her

10   opinion in whole, or even in part, on panic attacks of a degree that would require or suggest to

11   the patient or treatment provider the need for emergency treatment.)

12          Fifth, the ALJ repeated his finding that plaintiff’s testimony indicates that her work was

13   adequate when she left her prior job. For the reasons discussed above with respect to Dr. Lewis’s

14   opinion, this reason is not supported.

15          Finally, the ALJ found “there were no indication [sic] of abnormalities during the

16   associated mental status examination other than subjective complaints.” AR 32. This is

17   inaccurate: Ms. Piontek-Walsh observed that plaintiff “often appears depressed and anxious” in

18   her attitude and mood and presents with a flat affect. AR 490. These are objective observations

19   not based on plaintiff’s subjective complaints. See Buck v. Berryhill, 869 F.3d 1040, 1049 (9th

20   Cir. 2017).

21      B. Opinions on Physical-Health Limitations

22                              1. Treating Physician Joel Yelland, M.D.

23          Dr. Yelland was plaintiff’s treating physician and saw and examined her regularly

24   between September 2014 and January 2016. AR 366-67, 418-48. In a January 2016 treatment

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 13
 1   note, under the “SUBJECTIVE” heading, he indicated that plaintiff had come in to the clinic to

 2   complete Social Security disability paperwork. AR 420. He listed diagnoses of “severe

 3   depression, severe PTSD, and severe fibromyalgia, as well as moderate anxiety, sleep disorder,

 4   and chronic back pain,” and he wrote that she could not sit or stand for longer than 15 minutes,

 5   could do minimal lifting, was socially isolated and had panic attacks, and was unable to work.

 6   AR 420.

 7          The ALJ gave several reasons to discount Dr. Yelland’s statements. One of those reasons

 8   was that “these restrictions are listed under the subjective heading, which leads to the belief that

 9   these are self-reported limitations rather than the doctor’s actual opinion.” AR 31. This is a

10   specific, legitimate, and supported reason for discounting Dr. Yelland’s opinion: The ALJ could

11   reasonably conclude—from the location of these notes under the heading “SUBJECTIVE,” and

12   reading them in context with the preceding and succeeding paragraphs—that Dr. Yelland was

13   recording plaintiff’s self-report and what the plaintiff wished to include in her disability

14   paperwork, and that this was not a documentation of Dr. Yelland’s opinion or conclusions about

15   her limitations. Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004)

16   (court will uphold ALJ’s findings if supported by “inferences reasonably drawn from the

17   record”).

18                              2. Treating Physician Lissa Lubinski, M.D.

19          Dr. Lubinski treated plaintiff beginning in July 2016. See AR 498. She completed a

20   medical-source statement in March 2017. AR 552-57. Using a check-box form, Dr. Lubinski

21   opined that plaintiff has extreme physical limitations, including that she can never lift or carry

22   more than 10 pounds; can sit for only 15 minutes at a time and 30 minutes total in an eight-hour

23   day; can stand for only 10 minutes at a time and 60 minutes total in an eight-hour day; can walk

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 14
 1   for only 15-20 minutes at a time and total in an eight-hour day; can never reach with either hand;

 2   and can never climb ladders and scaffolds, balance, stoop, kneel, crouch, or crawl. AR 552-55.

 3          The ALJ rejected Dr. Lubinski’s opinion, in part because the ALJ found it inconsistent

 4   with the record, which, the ALJ found, is “generally devoid of objective abnormalities and

 5   generally revolves around claimant’s subjective complaints of pain.” AR 30.

 6          An “ALJ need not accept the opinion of any physician, including a treating physician, if

 7   that opinion is brief, conclusory, and inadequately supported by clinical findings.” See Thomas v.

 8   Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). An ALJ may reject an opinion on the limiting

 9   effects of impairments when the opinion consists “primarily of a standardized, check-the-box

10   form in which [the provider] failed to provide supporting reasoning or clinical findings, despite

11   being instructed to do so.” Compare Molina v. Astrue, 674 F.3d 1104, 1111–12 (9th Cir. 2012)

12   with Garrison v. Colvin, 759 F.3d 995, 1014 n.17 (9th Cir. 2014) (holding ALJ could not reject

13   opinions solely because they were given in check-box forms, where the “check-box forms did

14   not stand alone” but instead “reflected and were entirely consistent with the hundreds of pages of

15   treatment notes”).

16          The ALJ’s reasons with respect to Dr. Lubinski’s March 2017 report are supported by the

17   record. The longitudinal medical record indicates that plaintiff’s physical symptoms were mild to

18   moderate, she showed few objective signs of significant impairments, and her physical

19   conditions did not significantly limit her functioning. See, e.g., AR 363-64, 366-67, 371-72, 377-

20   78, 381-83, 411-12, 414, 420, 422, 424, 428-29, 436, 438-39, 441, 447, 450-51. The ALJ had a

21   reasonable explanation, supported by substantial evidence, for finding that these records

22   undermine Dr. Lubinski’s opinion concerning plaintiff’s physical functioning. The ALJ thus

23   gave a specific and legitimate reason to discount that opinion.

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 15
 1          Accordingly, the ALJ did not err in discounting the medical opinions regarding plaintiff’s

 2   physical limitations. On remand, the ALJ does not need to revisit those opinions.

 3                                           V.      CONCLUSION

 4          Based on the above analysis, the Defendant’s decision to deny benefits is REVERSED,

 5   and the matter is remanded to the Commissioner for further proceedings. Because the ALJ erred

 6   in rejecting the opinions of Dr. Bragg, Dr. Lewis, and Ms. Piontek-Walsh regarding plaintiff’s

 7   mental health, on remand the ALJ must reevaluate each of these opinions, as well as all other

 8   evidence regarding plaintiff’s mental-health impairments and their limiting effects on her ability

 9   to work. The ALJ is also directed to reevaluate the plaintiff’s RFC and determine, considering

10   the record as a whole, whether plaintiff is disabled.

11          Dated this 7th day of May, 2019.

12

13

14                                                           A
                                                             Theresa L. Fricke
15                                                           United States Magistrate Judge

16

17

18

19

20

21

22

23

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
26   PROCEEDINGS - 16
